Citation Nr: 1433182	
Decision Date: 07/24/14    Archive Date: 07/29/14

DOCKET NO.  06-36 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for bilateral neuropathy and radiculopathy of the lower extremities, to include on a secondary basis. 

2.  Entitlement to service connection for a psychiatric disorder, to include on a secondary basis. 

3.  Entitlement to service connection for degenerative joint disease of the right knee, to include on a secondary basis. 

4.  Entitlement to service connection for degenerative joint disease of the left knee, to include on a secondary basis. 

5.  Entitlement to service connection for cervical spine disability, to include on a secondary basis. 

6.  Entitlement to service connection for bulging disc and herniation, to include on a secondary basis. 

7.  Entitlement to service connection for degenerative changes of the right ankle, to include on a secondary basis. 

8.  Entitlement to service connection for degenerative changes of the left ankle, to include on a secondary basis. 

9.  Entitlement to service connection for thoracic paravertebral myositis, also claimed as thoracic lordosis, to include on a secondary basis.


REPRESENTATION

Veteran represented by:	Kathy A. Lieberman, Attorney


ATTORNEY FOR THE BOARD

Laura E. Collins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 2003 to January 2004.  He also has four months and one day of prior active service.  In addition, he had prior service with the National Guard. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2005 and November 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  

The Veteran was scheduled to appear for a RO hearing in June 2011.  However, he failed to report for this hearing and provided no explanation for his failure to report.  His hearing request, therefore, is deemed withdrawn.  

In May 2013, the Board denied the Veteran's claims of entitlement to service connection for bilateral neuropathy and radiculopathy of the lower extremities, degenerative joint disease of the bilateral knees, cervical spine disability, bulging disc and herniation, degenerative changes of the bilateral ankles, and thoracic paravertebral myositis, also claimed as thoracic lordosis.  It also remanded the claim of entitlement to service connection for a psychiatric disorder for additional development.  The Veteran appealed a portion of the Board's decision to the United States Court of Appeals for Veterans Claims (Court), namely the denied claims.  The Court granted the parties' joint motion for remand (JMR) in a December 2013 order, vacating the portion of the Board's decision that denied the service connection claims, and remanding the matter to the Board for further action.  The remand of the claim for a psychiatric disorder was not disturbed.

The appeal is REMANDED to the Agency of Original Jurisdiction.  VA will notify the Veteran if further action is required.


REMAND

In a September 2010 Board remand decision, the Board directed that a notice letter advising the Veteran of the elements necessary to establish secondary service connection pursuant to the provisions of 38 C.F.R. § 3.310 be provided to the Veteran, with respect to the claims of entitlement to service connection for degenerative joint disease of the right knee, degenerative joint disease of the left knee, cervical spine disability, bulging disc and herniation, degenerative changes of the right ankle, degenerative changes of the left ankle, and thoracic paravertebral myositis, also claimed as thoracic lordosis.  The Court found, as expressed in the JMR, that a remand was required under Stegall v. West, 11 Vet. App. 268 (1998), because such a notice letter was not issued following the remand.  Accordingly, the Board finds a remand is necessary in order to provide such notice.

The Court also found, as expressed in the JMR, that the Board must accept that the Veteran had a current diagnosis of neuropathy/radiculopathy of the lower extremities during the pendency of the appeal.  The Board notes that a private treatment record dated in May 2000 shows a diagnosis of low back with radiculopathy, establishing that this disability pre-existed his active duty service.  Thus, in order to adjudicate this issue, the Board finds that a remand is necessary in order to obtain a medical opinion addressing the questions of whether the Veteran's current neuropathy/radiculopathy was aggravated by his 1) his active duty service, or 2) his service-connected low back disorder.  

As to the claim of entitlement to service connection for a psychiatric disorder, the Board finds that the addendum opinion dated June 2013 is inadequate.  That opinion states that the Veteran's depressive disorder started in 2002, prior to his low back disability.  However, this is a factually inaccurate premise.  The claims file clearly shows that the Veteran's low back disability has existed since the 1990s, and indeed he was granted service connection for the low back on the theory that the preexisting disability was aggravated by his active duty service between 2003 and 2004.  The current diagnosis of depressive disorder therefore post-dates the low back disability.  A medical opinion based on an inaccurate or incomplete factual premise is not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  Thus, a remand is necessary in order to obtain an adequate opinion.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Additionally, in June 2014 the Veteran's representative submitted a one-page document from the Veteran's spouse, written in Spanish, dated in April 2014, without an accompanying certified English translation.  On remand, the RO should translate this single page into English in order to facilitate review of the record by the Board.  

Finally, the representative also stated in June 2014 that the Veteran has received private treatment for his claimed conditions and that these records have not been associated with the claims file.  On remand, the Veteran should be provided the opportunity to identify any outstanding private or VA treatment records.

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran with notice of the elements necessary to establish secondary service connection for all of his claimed disabilities, pursuant to the provisions of 38 C.F.R. § 3.310.

2.  Translate the single page statement of the Veteran's spouse, dated April 2014 and submitted in June 2014, into English.  The translated document must be associated with the claims file.

3.  Ask the Veteran to identify any private or VA providers who have treated him for his claimed disabilities but whose records have not been associated with the claims file.  After obtaining any necessary authorization, obtain any identified outstanding records.

4.  After completing the above steps, obtain a medical opinion addressing the Veteran's neuropathy/radiculopathy of the lower extremities.  It is left to the designee's discretion as to whether another examination is needed or if, instead, this requested medical opinion can be provided just with review of the claims file.  The evaluator must accept that the Veteran had neuropathy/radiculopathy of the lower extremities during the pendency of the appeal.  

The evaluator should state whether it is at least as likely as not (50 percent probability or greater) that the Veteran's neuropathy/radiculopathy of the lower extremities was:

a)  aggravated (permanently worsened beyond its normal progression) by his active duty service from February 2003 to January 2004.

b)  aggravated (permanently worsened beyond its normal progression) by his service-connected low back disability.  

c)  if the evaluator finds it is at least as likely as not that the neuropathy/radiculopathy was aggravated by service or the low back disability, he or she should indicate, to the extent possible, the approximate date when the neurologic/radicular symptoms changed as a result of the Veteran's back disorder, or when the low back disability is first shown to contribute to the symptoms of the Veteran's neuropathy/radiculopathy of the lower extremities.  

The evaluator should provide a complete rationale for any opinion expressed.  If it is determined that a medically-sound opinion cannot be reached without resorting to speculation, the evaluator should provide an explanation as to why that is so.

5.  Provide a medical opinion addressing the Veteran's psychiatric disorder.  It is left to the designee's discretion as to whether another examination is needed or if, instead, this requested medical opinion can be provided just with review of the claims file.  To the extent possible, the Board requests that the evaluator be distinct from the VA examiner who provided the September 2009 and June 2013 psychiatric examination reports.  The evaluator must accept that the low back disability pre-dated the psychiatric disability. 

The evaluator should state whether it is at least as likely as not (50 percent probability or greater) that the Veteran's a psychiatric disorder was aggravated (permanently worsened beyond its normal progression) by his service-connected low back disability.  

If the evaluator finds it is at least as likely as not that the psychiatric disorder was aggravated by the low back disability, he or she should indicate, to the extent possible, the approximate date when the psychiatric symptoms changed as a result of the Veteran's back disorder.

The evaluator should provide a complete rationale for any opinion expressed.  If it is determined that a medically-sound opinion cannot be reached without resorting to speculation, the evaluator should provide an explanation as to why that is so.

6.  Then, after completing any other appropriate development, readjudicate the claims.  If any benefit remains adverse to the Veteran, provide him and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

